STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of Feb. 8, 2022.

Allowable Subject Matter
Claims  1-2, 4-13, and 15-22 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, a fiber optic assembly comprising: a gain fiber, a first taper configured to expand the signal light output by the gain fiber, a reflector configured to receive counter-pumping light and output the output the counter-pumping light into the first taper, and a pump fiber and a second taper for carrying the counter-pumping light to the reflector , in conjunction with other elements of the claims.  The prior art does not disclose or make obvious, a fiber optic assembly comprising: a gain fiber, a first taper configured to expand signal light output by the gain fiber, and a reflector configured to receive counter-pumping light and output the output the counter-pumping light into the first taper, and a support structure having a first groove for holding the gain fiber and the first taper and a second groove for holding the reflector. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6878.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645